Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I (claims 1-8) in the reply filed on 8/31/22 is acknowledged.

Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/31/22.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lüttringhaus-Henkel et al (US 6,958,097 B2, referred as Lüttringhaus hereinafter).
As to claim 1, Lüttringhaus discloses (Fig 1-2) a holder (holding body 1) configured to hold a container (hollow body 3) during a manufacturing process, wherein the container (3) comprises a body that extends along an axis and a flange (see encircling rings 14a, 14b) that extends radially to the axis, wherein the holder (1) comprises one or more fastening elements (clamping elements 8, vacuum system)  that are configured to engage one or more of a top surface, a bottom surface, or a peripheral surface of the flange.
As to claim 2, Lüttringhaus discloses a support surface (shoulders 11) configured to support the bottom surface of the flange, wherein a pair of opposing fastening elements (8) is configured to engage the peripheral surface of the flange (14a, 14b) and secure the flange (14a, 14b) to the support surface.
Regarding claim 3, Lüttringhaus teaches a support surface (11) configured to support the bottom surface of the flange, wherein the fastening element is capable of applying suction (vacuum system, see column 4, lines 51-58) between the support surface of the holder and the bottom surface of the flange.
As to claim 4, Lüttringhaus a pair of opposing fastening elements (clamping elements 8), wherein each fastening element is configured to clamp the top and bottom surfaces of the flange, respectively (see Figs 1-2).
Regarding claim 5, Lüttringhaus discloses a support surface (11) configured to support the bottom surface of the flange and a pair of opposing fastening elements (8), wherein each fastening element comprises a holding clip (balls) configured to engage the top surface of the flange and clamp the bottom surface of the flange against the support surface (see Figs 1-2).
As to claim 6, Lüttringhaus teaches each holding clip is capable of pivoting about a pivot axis and comprises a biasing element (compression spring 12) that applies a biasing force that pivots the holding clip about the pivot axis and towards the support surface (compression spring 12 against carriage 9 moves the balls).
Regarding claim 7, in Lüttringhaus (see column 5, lines 47-57) the holding clip comprises an opening element (2) configured to receive an opening force in an opposite direction to the biasing force and pivot the holding clip (ball 8) about the pivot axis and away from the support surface.
As to claim 8, Lüttringhaus teaches (see Fig -2) a passageway (see arrow A) that extends between a top opening in a top surface of the holder and a bottom opening in a bottom surface of the holder, wherein the passageway extends along a longitudinal axis and is configured to communicate with an interior space of the container, wherein the longitudinal axis and container axis are coaxial (see the axis going through the arrow A going through the hollow body 3 and the holder 1).

Claim(s) 1-2 and 5-7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Barbarian (US 5,425,460)
As to claim 1, Barbarian discloses (Figs 1, 3 and 7) a holder (40) configured to hold a container (60) during a manufacturing process, wherein the container comprises a body that extends along an axis and a flange (see Fig 1 for the shape of container) that extends radially to the axis, wherein the holder (40) comprises one or more fastening elements  (clamping arms 42) that are configured to engage one or more of a top surface, a bottom surface, or a peripheral surface of the flange.
As to claim 2, Barbarian teaches a support surface (40) configured to support the bottom surface of the flange, wherein a pair of opposing fastening elements (42) is configured to engage the peripheral surface of the flange and secure the flange to the support surface.
Regarding claim 5, Barbarian teaches a support surface (40) configured to support the bottom surface of the flange and a pair of opposing fastening elements (42), wherein each fastening element comprises a holding clip (42E) configured to engage the top surface of the flange and clamp the bottom surface of the flange against the support surface (see Fig 3).
As to claim 6, Barbarian teaches (see Fig 3) each holding clip is pivotable about a pivot axis and comprises a biasing element (spring 44) that applies a biasing force that pivots the holding clip about the pivot axis and towards the support surface.
Regarding claim 7, in Barbarian (see Fig 3) the holding clip comprises an opening element (spring cavities 40E, 42D) configured to receive an opening force in an opposite direction to the biasing force and pivot the holding clip about the pivot axis and away from the support surface.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Engelhardt et al (US 4,786,063) teaches a holder capable of holding a container.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/